Case 2:19-mj-04569-CG Document1 Filed 12/27/19 Page 1 of 1

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
v. ) ‘
) Case No: 14 mm 4SY
Pedro Yobani SANTIZ-Santiz ‘)
)
Defendant(s)
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of December 24, 2019 in the county of Dona Ana in the State and District of New Mexico,
the defendant violated 8 U.S.C. §1326(a)(1).(2)(Re-Entry After Deport), an offense described as follows:

 

an alien, who had been previously arrested and deported from the United States and who had not received the consent of
the appropriate authority of the United States to reapply for admission into the United States, was found in the United
States, being willfully in the United States unlawfully

This criminal complaint is based on these facts:
On December 24, 2019, a United States Border Patrol Agent encountered the Defendant in Dona Ana County, New
Mexico. When questioned as to his citizenship the Defendant admitted to being a citizen of Mexico without authorization
to enter or remain in the United States. Record checks revealed that the Defendant had been previously deported to
Mexico via Texas on or about December 26, 2018. There is no evidence that the Defendant received permission from the
appropriate Authority to reapply for admission into the United States.

(1 Continued on the attached sheet.

 

Com, dihant’ ignature

Matthew Simpkins Agent
Printed name and title

Sworn to before me and signed in my presence.

 

 

 

—
Date: December 27, 2019
Judge's signature
CARMEN E. GARZA
City and state: Las Cruces, N.M. U.S. MAGISTRATE JUDGE

 

Printed name and title
